Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, and 6-8 have been considered but are unpersuasive. Claim 1 was amended to recite that the moving device is configured to be moved up and down as one body with the supporting body by the elevating device. This new amendment is combined with the standing limitation that the moving device moves the restriction unit in a counterclockwise direction or a clockwise direction. Noting that the restriction unit restricts the upward movement of the substrates with respect to the supporting body by coming into contact with the upper portions of the substrates. The combined limitations of the moving device necessitates clarification of the prior art of Furukawa  (US 6,6656,321) as recited below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 6, 656,321) in view of Iwama (US 5,887,602).

Regarding claim 1:  Furukawa teaches a substrate processing apparatus, comprising: a substrate holding unit  (second carrying device 24) configured to hold multiple substrates; and a processing tub (second chemical liquid tank 21) configured to store a processing liquid therein; wherein the substrate holding unit comprises: a supporting body (wafer holding unit 41 and wafer holder 42 see col. 5 lines 40-60) and  having multiple supporting grooves (54 see col. 6 lines 9-14) each of which supports one of the multiple substrates with a vertically standing posture from below, respectively; an elevating device (vertical moving mechanism 43 see Fig. 3) configured to move the supporting body between a standby position above the processing tub and a processing position within the processing tub see Figures; and a restriction unit (covers 50/50’ which include roofing member 51 and end covering members 52 see the paragraph that joins columns 5 and 5). Note that the substrates are not structurally part of the apparatus.  
The restriction unit (cover) of Furukawa is not configured to contact upper portion of the substrates as claimed.
 See col. 8 lines 21-35 where a carrying arm 17 of Furukawa is taught to bring the wafers to the tank 21 and the wafers would come in close proximity of the cover if not physically contact it when the wafers on held in the holder 42 .Contact between the wafer and cover may occur (at least) at the point when the wafer is transferred to the holder 42 as illustrated in Fig. 4. Furthermore, it is noted that the carrying arm, cover and holder are all independently movable.   See also Fig. 14 and column 10 lines 12-33 of Furukawa where the lifting mechanism 96 reads on elevating device. See in Fig. 14 that the cover 50’ is moved up and down as one body with the supporting body 92 by the elevating device 96. Note that the wafer holding unit 41 acts also as a covering member (additional restriction unit)

The prior art of Furukawa fails to teach a moving device moves the restriction unit (additional restriction unit 41))  in a counterclockwise or clockwise direction between a restriction position as recited in claim 1.

The prior art of Lee et al teaches a semiconductor cleaning apparatus with a restriction unit (rotary unit 12) that are moved clockwise/counterclockwise see [0029] via motor (moving device). Note the restriction unit also moves vertically see [0028] – [0030]. See the restriction unit of Lee et al as illustrated in Fig.1 also has multiple grooves (slots 120). This is an alternative design of the upper portion (carrying arm 17/holding unit 41) of the prior art of Furukawa. This design allows the wafers to be transported in/out of the substrate holding unit with enhanced support and ease by allowing the support bars to move open/down or pivoted as necessary. The combined teachings of Furukawa and Lee allows for enhanced restriction of the wafer by combining the cover with the alternate design of the wafer holding unit with rotary unit taught by Lee. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Furukawa with the restriction unit and moving of Lee to enhance the design the substrate holding unit with more support and ease of exit/entry of the wafers.

Regarding claim 3: The substrate processing apparatus of Claim 2, wherein the restriction position is a position which is not in contact with the multiple substrates supported by the supporting body see Figures of Lee where the open/close of the holding units (support bars) of restriction unit (rotary units 12). When the holding units are open the substrates are not in contact with the multiple substrates supported by the supporting body.

Regarding claim 4:	 See col. 6 lines 41-63 wherein of Furukawa teaches the material of construction of the restriction unit (holder unit) is made of resins such as PEEK. See the suggested material of construction of the wafer guide 20, stopper 24, fixing unit 23 includes such resins as PEEK as these material are known inert materials that can withstand the harsh chemicals involved in the semiconductor manufacturing process.

	Regarding claim 6: The prior art of Lee teaches a controller (not shown) to stop the driving apparatus of the rotary unit 12 see [0032]. The motivation to modify the prior art of Furukawa to use a control unit as suggested by Lee to use a controller to control the moving device is that control units provide enhanced process control. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Furukawa with the restriction unit and moving unit, and control unit of Lee to enhance the movement of the restriction in a way that is effective and repeatable. 



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 6,656,321) in view of Lee et al (US 2009/0067960) as applied to claims 1, 3, 4, and 6 and in further view of  Toshima et al (US 2002/0185225).
The teachings of Furukawa as combined with Lee et al were discussed above. 
Regarding claim 7:	The combination of Furukawa and Lee et al fails to teach the control unit controls the supply unit.
Toshima et al teaches a semiconductor processing device with a controller (CPU 100) see [0038]. The controller of Toshima et al controls a lift mechanism 15. The controller also controls the supply of the processing fluid such as pure water supply via flow rate controller FMO see [0041] and water level sensors 38b-38c see [0042].

Toshima et al teaches PS1 a pressure sensor that monitors the movement of the process fluid flowing in/out of the processing vessel 10.The motivation to modify the prior art of Furukawa as modified by Lee et al with the control unit and monitoring device of Toshima et al is to improve the process control of the overall substrate processing system. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Furukawa as modified by Lee et al with the control unit that performs process control of all operation of the system to include the supply of process fluid and the mechanics of the lift mechanism and monitoring device of Toshima et al.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Iwama (US 5,887,602) teaches a cleaning device with a cover 240 that is made of cover plates 243 see Figs. 5-8. Iwama also teaches monitors 251/253 a controller 260, and pump controller. See Fig. 5 and col. 7 line 53- col. 8 line 34.

Kodera (US 5,278,104) teaches a wafer carrier having a dust cover 42/52. See Figures.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716